Citation Nr: 1300291	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  07-15 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Competency to handle disbursement of funds.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2009, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) who was subsequently designated to serve as Acting Chairman of the Board.  As such, he is no longer available to consider the appeal.  

In April 2012, the Veteran was sent a letter advising him that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made regarding such appeal.  He requested another hearing in May 2012.  

In August 2012, a videoconference hearing was held before the undersigned Veterans Law Judge, sitting in Washington, D.C.  Unfortunately, VA was unable to produce a written transcript of the hearing, and the Veteran was notified of this inability in correspondence dated in October 2012.  He was offered the opportunity to testify at another hearing per 38 C.F.R. § 20.717 (2012).  

The Veteran responded in November 2012 that he desired a Travel Board hearing before a Veterans Law Judge at his local regional office.  As that requested hearing has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.717 (2012).  


Accordingly, the case is REMANDED for the following action:

The RO shall reschedule the Veteran for a Travel Board hearing regarding this matter at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his latest address of record.  If the hearing is held, ensure that a transcript of the proceedings is subsequently associated with the claims file.  If the Veteran withdraws his request for a hearing or does not appear on the date scheduled, the RO must document any such occurrence in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


